Title: To Thomas Jefferson from James Pleasants, 29 April 1825
From: Pleasants, James
To: Jefferson, Thomas


Dear sir.
Richmond
29th April 1825.
The Literary Fund board has this day directed the 2d Auditors to issue a warrant in favor of the Rector & Visitors of the University for the fifty thousand dollars lately received from the United States, which he will accordingly do wherever their draft for the same appears When the warrant is issued the Treasurer will pay the amount by a check on the Bank of Virginia, upon which you may either have the money transferred to the credit of the Rector & Visitors in the same Bank, or draw it & dispose of it as you please.I am much in hopes that the Rector and Visitors will have obtained the use of this money in time for the objects they have in view. I wrote to the Secretary of War to endeavour to prevail on him to place the $50.000 at our disposal, as our claim would certainly exceed that sum by a large amount. This letter was written to him at the time of my answer to your first letter to me on this subject. He expressed an unwillingness however to do so before the accounts were sent on. Every exertion was used by the Auditor to prepare them, but it was found a work of more time and perplexity than had been anticipated, particularly in collecting the vouchers, and before they were ready the Secretary of Wars letter reached me, announcing that the money was ordered to be deposited in RichmondWith great respect & friendshipJames Pleasants